Citation Nr: 0305401	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
currently assigned a 40 percent evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from July 1993 to November 
1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO), which 
confirmed a 40 percent evaluation for a seizure disorder.  
Although appellant requested an RO hearing and such hearing 
was scheduled for May 2002, he failed to report for it.  The 
case is now before the Board for further appellate 
consideration 


FINDING OF FACT

Appellant's service-connected seizure disorder is manifested 
primarily by no more than two major seizures a year and an 
average of no more than five to eight minor seizures weekly.  
The credible evidence of record does not indicate seizure 
activity frequency of at least one major seizure in four 
months over the last year; or nine to ten minor seizures per 
week.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
appellant's service-connected seizure disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.121, 4.122, 4.124a, 
Codes 8910-8911 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was not final on November 9, 
2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  

The evidentiary record includes service medical records, 
appellant's written statements, VA clinical records, and VA 
neurologic examinations conducted in 1997 and 2002, which 
provide an accurate description of the disability picture in 
question.  Such VA examinations are sufficiently detailed and 
comprehensive regarding the nature and severity of the 
service-connected disability at issue, and provide a clear 
picture of all relevant symptoms and findings.  There is no 
indication that other relevant medical records exist that 
would indicate a greater degree of severity regarding said 
service-connected disability in issue than that shown in said 
examinations reports.  

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for the adverse rating decision.  

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
this case.  The Statement of the Case and Supplemental 
Statements of the Case and recent May 2001 RO letter 
specifically advised appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Thus, the Board concludes that the 
duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000 to the 
extent it may apply, has been satisfied with respect to the 
claim on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected seizure 
disorder in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.  

Under Diagnostic Codes 8910 and 8911, grand and petit mal 
epilepsies are respectively rated under a "General Rating 
Formula" for major and minor seizures.  The General Rating 
Formula for Major and Minor Seizures provides:  Epilepsy 
manifested by at least one major seizure in the last six 
months, or two in the last year; or an average of at least 
five to eight minor seizures weekly may be assigned a 40 
percent evaluation.  A 60 percent evaluation requires an 
average of at least one major seizure in four months over the 
last year; or nine to ten minor seizures per week.  An 80 
percent evaluation requires an average of at least one major 
seizure in three months over the last year; or more than ten 
minor seizures weekly.  A 100 percent evaluation requires an 
average of at least one major seizure per month over the last 
year.  NOTES (1) and (2) listed above that "General Rating 
Formula" respectively define the following:  A "major 
seizure" is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  A "minor seizure" 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal); or sudden jerking movements of the arms, trunk or head 
(myoclonic type); or sudden loss of postural control 
(akinetic type).  NOTES (1)-(3) listed below that "General 
Rating Formula" respectively state, in pertinent part, the 
following:  This rating will not be combined with any other 
rating for epilepsy.  In the presence of major and minor 
seizures, rate the predominating type.  There will be no 
distinction between diurnal and nocturnal major seizures.  

Under 38 C.F.R. § 4.121, neurological observation in a 
hospital may be ordered where there is doubt as to the true 
nature of epileptiform attacks.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).

Appellant contends, in essence, that his seizure disorder is 
of such severity as to warrant at least a 60 percent 
evaluation.  

Appellant's service medical records reveal that in April 
1995, he reportedly had a seizure and fell to the ground.  
Generalized clonic seizure was assessed.  A history of a 
seizure in March 1995 was also provided.  An April 1995 
electroencephalogram was interpreted as showing partial 
complex epilepsy with secondary generalization.  Dilantin was 
discontinued and Tegretol was prescribed.  In June 1995, 
appellant reported that he still had infrequent seizures.  In 
a service separation examination medical questionnaire, 
appellant reportedly had last experienced a seizure in 
October 1995.   

On May 1996 VA neurologic examination, appellant reported 
that he had been employed since February as a tool crib 
attendant and had had three days work absenteeism due to 
appointments.  He reported a history of four seizures in 
1995.  His complaints included headaches.  Clinically, there 
were no neuropsychiatric abnormalities.  Diagnosis was 
partial complex seizures with generalization.  

On May 1996 VA social survey, appellant stated that he was on 
Neuroten and had been seizure free for the past 7-8 months.  

A June 1996 rating decision granted service connection and 
assigned a 40 percent evaluation for a seizure disorder.

VA medical records dated from December 1995 to February 1997 
reveal that in March 1996, appellant reported not having had 
any seizures for the past eight months.  In November 1996, 
appellant reportedly had had his first seizure in nine months 
during late October.  In December 1996, he reportedly had 
experienced another seizure earlier that month.  Increased 
Neuroten dosage was prescribed.  In February 1997, he 
reported not having any more seizure activity since December 
1996.

In a June 1997 written statement, appellant alleged that in 
November 1996, he experienced two major seizures and two more 
in January and March 1997; and that he had approximately 4-5 
minor seizures on a weekly basis.  

VA medical records dated from December 1996 to August 1997 
indicate that in April 1997, appellant reportedly had a 
seizure at home and fell.  In June, increased nocturnal 
"small" seizures were reported.  The impression was 
inadequate seizure control; and Phenobarbital was prescribed.  
In August, auras occurring approximately once per month, but 
without major seizures, were reported.  

On December 1997 VA neurologic examination, appellant 
reported being employed since February 1996 with the same 
employer with 52 days work absenteeism (41 days for 
orthopedic surgery and the rest for appointments).  Appellant 
alleged that he had experienced about 4 minor [seizure] 
attacks in 1996 and 10 episodes in the past year, 
characterized by bodily shaking without incontinence or 
unconsciousness.  Additionally, appellant alleged having six 
major seizures during the past year where he would wake up on 
the floor.  He also complained of headaches.  Clinically, 
there were no neurologic abnormalities.  Diagnoses were focal 
epilepsy by history with "frequency and manifestations of 
the seizures are noted"; muscle-tension headaches; and 
stuttering.  

A March 1998 post-service military physical examination (with 
May 1998 military Physical Evaluation Board decision) 
indicated that appellant's last generalized tonic-clonic type 
seizure was reported in March 1997; and that he had continued 
to experience frequent complex partial seizures, "which may 
consist of strange auras, right arm twitching with alteration 
in consciousness and strange feelings in his chest and 
abdomen."  Clinically, there were no neuropsychiatric 
abnormalities.  

VA medical records dated from May 1996 to February 1999 
reveal that in September 1998, appellant stated that he had 
experienced 4 seizures and had fallen a few days earlier; and 
that Dilantin had been prescribed.  

On December 2002 VA neurologic examination, appellant stated 
that he had experienced no definite seizures since February 
1997.  It was noted that in December 1997, appellant had 
described [seizure] attacks recurring approximately 10 times 
in the previous year.  Appellant stated that he had not had 
any seizures for more than two years.  He was employed as an 
airport screener.  He also complained of headaches.  
Clinically, there were no neuropsychiatric abnormalities, 
except for feeble left ankle jerk and decreased sensation in 
the feet.  The pertinent diagnosis was "[e]pilepsy, seizure 
free for more than two years...on no medication for epilepsy 
now."  

In determining the nature, frequency, and severity of a 
claimant's seizure activity, the Board must weigh the 
credibility of appellant's statements and other competent 
evidence.  Regarding the nature, frequency, and severity of 
his seizure activity, it appears that the majority of 
appellant's reported seizure activity over the years has 
apparently not been witnessed by medical personnel.  
According to appellant's written statements, particularly 
those presented during clinical evaluations, it appears that 
his allegations as to the nature and frequency of his seizure 
activity vary significantly from statement to statement.  As 
the Court stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."

In summary, according to his statements and the clinical 
evidence of record, appellant did not experience any seizure 
activity since service separation in late 1995 or during the 
initial nine months of 1996.  VA clinical records dated in 
November and December 1996 described two seizures, but did 
not classify them as either major or minor seizures.  
However, in a June 1997 written statement, appellant alleged 
having experienced two major seizures in late 1996, and two 
more in early 1997.  However, even assuming that the alleged 
seizures in late 1996 were major seizures, it is the Board's 
opinion that that frequency of major seizure activity (two 
per year) only meets the criteria for the currently assigned 
40 percent evaluation for his seizure disorder under the 
applicable regulatory criteria.  Although on December 1997 VA 
examination, appellant alleged having had 6 major seizures 
during the "past year", that alleged frequency of major 
seizure activity is substantially discounted by the Board, 
because on subsequent March 1998 post-service military 
examination and December 2002 VA neurologic examination, 
appellant unequivocally stated that his last major seizure 
had occurred in early 1997.  See Smith, supra.  

With respect to frequency of minor seizure activity, although 
in a June 1997 written statement, appellant alleged having 
approximately 4-5 minor seizures on a weekly basis, during a 
December 1997 VA examination, he reported only approximately 
4 minor seizures in 1996 and 10 more in 1997.  A subsequent 
March 1998 post-service military examination and VA clinical 
records dated in 1998 indicated that he continued to 
experience "frequent" minor seizures.  However, on said 
December 2002 VA neurologic examination, appellant stated 
that he had not had any seizures "for more than two years.  
Thus, it is the Board's opinion that the alleged frequency of 
minor seizure activity (no more than 4-5 minor seizures per 
week) only meets the criteria for the currently assigned 40 
percent evaluation for his seizure disorder under the 
applicable regulatory criteria.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional impairment.  However, none of the 
clinical records demonstrate that appellant's seizure 
activity during the period in question has increased in 
severity or more nearly approximates the criteria for a 
higher evaluation.  Additionally, VA examinations clearly 
indicate that despite having a seizure disorder, appellant 
has remained employed and has not had significant work 
absenteeism attributable to that service-connected 
disability.  Thus, the 40 percent rating assigned by the RO 
for appellant's seizure disorder more than adequately 
compensates him for any functional impairment.

Finally, the clinical evidence does not reflect that the 
service-connected seizure disorder, in and of itself, 
presents such an exceptional or unusual disability picture as 
to warrant consideration of an extraschedular evaluation, for 
the aforestated reasons.  38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, it would be to resort to mere 
speculation to assume that any seizure activity during the 
period in question has been shown by credible evidence to 
have more nearly approximated at least one major seizure in 
four months over the last year; or nine to ten minor seizures 
per week.  To resort to mere speculation is prohibited by the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107 (West 
2000) and Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Thus, the benefit-of-the-doubt doctrine is inapplicable, 
since the preponderance of the evidence is against allowance 
of the appellate issue.  


ORDER

An increased rating for a seizure disorder is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

